         Case 1:17-cv-00060-DCF Document 45 Filed 12/13/18 Page 1 of 2
            Case 1:17-cv-00060-DCF Document 44 Filed 12/10/18 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 DANIEL S. PILKINGTON,                                              17-CV-00060 (DCF)

                                    Plaintiff,                      FINAL REVISED SCHEDULING
                                                                    ORDER
         -against-

TUTOR PERINI BUILDING CORP., and TUTOR
PERINI CORPORATION,
                                                                           USDCSDNY
                                   Defendants.                             DOCUMENT
----------------------------------------------------------------X          ELECTRONICALLY FILED
TUTOR PERINI BUILDING CORP., and                                           DOC#:                I    •

TUTOR PERINI CORPORATION,
                                                                           DATE FILED: 12..I ,3 f I<[
                                                                                            I

                          Third-Party Plaintiffs,

        -against-

GILSTON ELECTRICAL CONTRACTING CORP.,
and HUDSON ELEVATOR GROUP, INC.,

                          Third-Party Defendants.
---------------------------------------------------------------X
DEBRA C. FREEMAN, U.S.M.J.:

       After consultation with counsel for the parties, the Court adopts the following Final
Revised Scheduling Order in accordance with Federal Rules of Civil Procedure 16 and 26(f):

                       THERE WILL BE NO FURTHER EXTENSIONS OF TIME

L       Third-Party Defendant Hudson Elevator Group, Inc.'s Fed. R. Civ. P. Rule 30(b)(6)
        witness, Brian Farley, shall appear for a deposition on December 17, 2018.

2.      TJ Lionetti, of Hudson Elevator Group, Inc., shall appear for a deposition on December 17.
        2018.

3.      Defendants and Third-Party Defendants shall notify Plaintiffs counsel by January 11, 2019
        if they intend to take Plaintiff's expert's deposition. If Defendants and Third-Party
        Defendants give such notice, Plaintiff's expert shall appear for a deposition by February
        15, 2019.

4.      Plaintiff shall appear for an Independent Medical Examination on January 29, 2019 at the
        office of Daniel Rich, M.D., 333 Earle Ovington Blvd., Suite 106, Uniondale, New York.

                                                        l
       Case 1:17-cv-00060-DCF Document 45 Filed 12/13/18 Page 2 of 2
        Case 1:17-cv-00060-DCF Document 44 Filed 12/10/18 Page 2 of 2




5.    Defendants' and Third-Party Defendants' expert disclosures shall be served on or before
      February 15, 2019.

6.    If Plaintiff intends on taldng Defendants' and Third-Party Defendants' expert's deposition,
      Plaintiff shall give such notice by February 22, 2019. If Plaintiff gives such notice, then
      the Defendants' and Third-Party Defendants' expert shall appear for a deposition by March
      15, 2019.

7.    Summary judgment motions shall be filed on March 15, 2019.

8.    Opposition papers to any summary judgment motion shall be filed on April 15, 2019.

9.    Reply papers shall be filed on April 29, 2019.

Dated: December -1:2_, 2018
       New York, New York
                                                   SO ORDERED.


                                                   DEBRA _91FREEMAN
                                                   United States Magistrate Judge




                                              2
